UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-1051



RICARDO ERNESTO MANOSALVA-PENA,

                Petitioner,

          v.

MICHAEL B. MUKASEY, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   November 19, 2008              Decided:   December 4, 2008


Before TRAXLER and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Aroon Roy Padharia, Falls Church, Virginia, for Petitioner.
Gregory G. Katsas, Assistant Attorney General, Daniel E.
Goldman, Senior Litigation Counsel, Andrew B. Insenga, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Ricardo Ernesto Manosalva-Pena, a native and citizen

of   Peru,    petitions       for      review         of    an   order    of    the    Board       of

Immigration     Appeals       (“Board”)           dismissing       his    appeal       from       the

immigration judge’s decision, which found him removable as an

alien   convicted        of   a     crime     of       domestic     violence        and      as    an

aggravated felon and ordered him removed to Peru.

             Before      this     court,      Manosalva-Pena             contends      that       the

Board erred in finding that he was convicted of an aggravated

felony.      Based on our review of the record, we agree that his

third conviction under Virginia law for domestic assault and

battery      against     a    family        member          amounted      to    a     “crime      of

violence” and was therefore an aggravated felony.                                See 8 U.S.C.

§ 1101(a)(43)(F) (2006); 18 U.S.C. § 16(a) (2006).                                    The Board

therefore properly upheld the charge of removability on this

ground.       See    8   U.S.C.        §    1227(a)(2)(A)(iii)             (2006);          In    re:

Manosalva-Pena (B.I.A. Aug. 22, 2007).                           Additionally, we reject

Manosalva-Pena’s argument that he was improperly charged with

removability as an aggravated felon under § 237(a)(2)(A)(iii) of

the Immigration and Nationality Act.

             Accordingly,         we       deny       the   petition      for    review.           We

dispense      with     oral       argument        because         the    facts        and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                               PETITION DENIED
                                                  2